Appeal dismissed. The respondent Dearborn appealed to this court from a decision of the Land Court upon a petition for registration. The decision of the Land Court was affirmed by this court. Morehardt v. Dearborn, 313 Mass. 40. The rescript contained no express provision for costs. Upon motion of the petitioners in the Land Court for the allowance of costs an order was entered allowing costs. The respondent Dearborn has appealed to this court from this order and now contends that, in the absence of an order for costs in the rescript, costs were not properly allowed by the Land Court'. This appeal has no standing. “Questions of law arising in the land court on any decision or decree may be taken by any party aggrieved directly to the supreme judicial court for revision in the same manner in which questions of law are taken to that cotut from the superior court.” G. L. (Ter. Ed.) c. 185, § 15. The applicable statute authorizing appeals from decisions upon petitions for registration is G. L. (Ter. Ed.) c. 231, § 96. See § 142, as appearing in St. 1935, c. 318, § 7; Sheehan Construction Co. v. Dudley, 299 Mass. 48, 49; McCarthy v. Lane, 301 Mass. 125, 127-128. This appeal is not within the terms of § 96. The order appealed from was not an “order decisive of the case founded upon matter of law apparent on the record” within the meaning of these words as used in said section. Barnes v. Springfield, 273 Mass. 283, 286. Obviously the order of the Land Court was not within any other class of orders appealable under § 96.